Citation Nr: 1410652	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  14-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that in relevant part denied service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the Veteran's service induction examination. 

2.  The Veteran's preexisting left ear hearing loss did not undergo a permanent worsening during service. 

3.  Competent and uncontroverted medical opinion of record shows the Veteran's current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in March 2011, prior to issuance of the July 2011 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service VA treatment records; the Veteran has not identified any relevant non-VA treatment records that should be obtained.  The Veteran was notified of his entitlement to a hearing before the Board in conjunction with the appeal, but he declined such a hearing.  The Veteran was also afforded an appropriate VA examination March 2012 relating to the disability on appeal; the examining audiologist subsequently issued two addendum opinions clarifying his opinion.  The Board finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests sensorineural hearing loss (SNHL) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she 
may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153 the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

In his claim, received in March 2011, the Veteran associated his claimed hearing loss with acoustic trauma in service.  Specifically, the Veteran stated he drove a 
2 1/2 ton truck without hearing protection.

Service treatment records (STRs) include a pre-induction examination in March 1965 in which his hearing was 15/15 under the "whispered voice" test; his PULHES profile was H-1.  In the corresponding Report of Medical History the Veteran denied history of ear, nose or throat trouble.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran underwent an induction examination in February 1967.  In the corresponding Report of Medical History (characterized as "pre-induction") the Veteran denied history of ear, nose or throat trouble and also denied history of hearing loss.  However, audiometric evaluation showed hearing loss in the left ear at high frequencies (specifically, threshold of 60 decibels at 4000 Hertz), and the examiner diagnosed hearing loss in the left ear and assigned a PULHES profile of H-2.
  
On October 2, 1967, a physician in service stated the Veteran had been found on examination to have a 10 decibel hearing loss in the right ear and a 60 decibel hearing loss in the left ear that warranted special attention.  The Veteran entered service four days later on October 6, 1967.

In May 1968 the Veteran complained of an earache in his left ear, and also asserted he only had 60 percent hearing acuity.  Later the same month the Veteran was administered an audiogram, which showed puretone thresholds ranging from 35 to 70 decibels in the right ear and 60 to 65 decibels in the left ear at 500, 1000, 2000 and 4000 Hertz. 

The Veteran had a separation examination in September 1969 during which he endorsed a history of hearing loss as well as a history of ear, nose or throat trouble.  The examination report showed normal evaluation of the ears and essentially normal audiometric findings.  The Veteran's PULHES profile at separation was 
H-1.

The Veteran presented to a private neurologist in March 2008 complaining of dizziness, nausea and headache.  He reported he was an auto body mechanic and the symptoms started with no particular cause in October 2007.  In relevant part, clinical examination showed the Veteran to have noticeably reduced hearing, especially in the right ear.  "Whispered voice" testing confirmed reduced hearing bilaterally, right worse than left.  The clinical assessment was Meniere's disease.

The Veteran had a VA audiology consult in July 2011 in which he complained of longstanding hearing loss that had progressively worsened.  He denied ear disease but endorsed noise exposure.  Audiometric testing showed an impression of sensorineural hearing loss (SNHL) bilaterally, moderate-to-profound in the right ear and mild-to-moderately severe in the left.

The Veteran had a VA audiology evaluation in March 2012, performed by an audiologist who reviewed the claims file.  Audiometric testing confirmed the presence of bilateral SNHL to a degree consistent with a disability for VA purposes under the criteria of 38 C.F.R. § 3.385.  The audiologist stated the Veteran had experienced significant changes in hearing thresholds during service and stated an opinion that it is at least as likely as not that the Veteran's hearing loss is caused by or a result of an event during service.  As rationale, the audiologist stated the Veteran had reported having been in combat for 12-months, with heavy acoustic exposure and no hearing protection, and also reported having ingested anti-malaria pills for the same period.  The Veteran had also denied unprotected occupational noise exposure before or after service.  The examiner stated that STRs documented treatment in service for ear disease.  The examiner also cited four examination reports in STRs: enlistment examination [sic] in March 1965 that showed normal hearing; examinations in February 1967 and May 1968 that showed impaired hearing; and, separation examination in September 1969 that showed normal hearing.  The examiner concluded the Veteran did not have hearing loss prior to service, as demonstrated by the 1965 examination.

In April 2012 the RO reviewed the VA audiology evaluation cited above and returned the file to the audiologist for clarification.  The RO pointed out to the audiologist that the examination in March 1965, which the audiologist had characterized as an "enlistment" examination, was actually performed two years prior to entry on to active duty.  The enlistment examination in February 1967, which was performed eight months prior to entry onto active duty, documented hearing loss, and the medical examiner's note in October 1967 immediately prior 
to entry onto active service also documented hearing loss.  The RO accordingly asked the audiologist to provide an opinion as to whether the Veteran's preexisting hearing loss had been aggravated during service beyond the natural progression of the disease.

The audiologist issued an addendum opinion in June 2013 acknowledging his 
error in previously asserting the Veteran had enlisted with normal hearing.  The audiologist acknowledged that the examinations in March 1965 and February 1967 were actually pre-induction examinations.  The service medical examiner's note on October 2, 1967 (four days prior to entry into service) appeared to have been based on the February 1967 screening.  During service the Veteran was noted on one occasion (May 1968) to have significant hearing loss with associated earache complaints, but there is no further mention of such problems in STRs and the Veteran's hearing was normal at all frequencies on separation from service, as documented by the separation examination.  After reviewing the information and realizing the difference between pre-induction assessments and actual induction assessments, the examiner stated the Veteran did have hearing loss that pre-existed service.  The Veteran had earaches in service that caused appreciable hearing loss, but those earaches resolved with medical intervention and the Veteran exited service with normal hearing bilaterally.  The audiologist concluded that bilateral hearing loss was not likely incurred in or caused by service.

In his Notice of Disagreement (NOD), received in November 2012, the Veteran stated it was "truly unbelievable" that he could have entered service with hearing loss but have left service with normal hearing.  

In November 2013 the RO once again submitted the file to the examining audiologist for clarification.  The RO noted the Veteran's pre-service hearing loss was in the left ear only.  The RO asked the audiologist to provide an opinion as to whether the Veteran's preexisting left ear hearing loss was aggravated during service beyond the normal progression of the disease.

In response to the RO's request the VA audiologist issued a second addendum opinion in November 2013.  The audiologist stated the Veteran was shown to have had a preexisting 60 decibel hearing loss in the left ear at 4000 Hertz, but at discharge his hearing was normal bilaterally at all frequencies tested.  Therefore, based on review of records in the claims file, the Veteran's left ear hearing loss is not due to service.      
          
The Veteran submitted a substantive appeal in January 2014 in which he asserted his hearing loss was aggravated during service.  He asserted that the separation examination could not have been accurate, because his experiences in Vietnam could not possibly have made his hearing better; the only logical conclusion was that his Vietnam experiences must have aggravated the preexisting hearing loss.

On review of the evidence above, the Board finds as a threshold matter that hearing loss in the left ear was "noted" on his February 1967 enlistment examination and confirmed by a physician on October 2, 1967.  No preexisting right ear hearing loss disability is shown, so the presumption of soundness applies to the right ear.

The VA examiner has stated an opinion that the Veteran's hearing loss in May 1968 was associated with his earaches and resolved with treatment prior to his discharge from service.  Based on this competent and uncontroverted opinion, the Board concludes that the Veteran's preexisting left ear hearing loss did not undergo a permanent worsening in service.  Such conclusion is supported by the normal findings on separation examination.  As noted above, in order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis, 276 F.3d at 1345; see also Verdon v. Brown, 8 Vet. App. 529 (1996) (if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service).  

Moreover, with respect to both ears, the most probative evidence indicates that the current hearing loss disability is not related to service.  While the VA examiner initially linked the current hearing loss to service, such was based on an inaccurate factual premise that was ultimately corrected by the same examiner in subsequent addendums.  That examiner concluded that it was not likely that the Veteran's current hearing loss disability was related to service.  The opinion was provided following review of the claims file and examination of the Veteran.  There is no medical opinion to the contrary.

Although the Veteran contends that his current hearing loss is related to service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing hearing loss and determining its etiology requires medical testing and medical expertise.  Accordingly, the Veteran's opinion as to the etiology of his current hearing loss disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, based on the evidence and analysis above the Board finds the Veteran's claimed bilateral hearing loss was not incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

 
ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


